Citation Nr: 1015843	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  06-21 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, D.V., J.J., and T.C.  


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1981 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied the benefits sought on 
appeal.  

As a preliminary matter, the Board recognizes that the 
Veteran's claim was remanded in December 2009 for additional 
development.  The remand directives have been completed and, 
therefore, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).  

The record reflects that the Veteran withdrew her claim for 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
burned upper right lip during the May 18, 2009 hearing.  As 
such, the issue is no longer on appeal.  38 C.F.R. § 20.204.

The Board notes that the Veteran's representative requested a 
remand to provide a statement of the case with respect to the 
assignment of disability ratings and effective dates for the 
grant of service connection for irritable bowel syndrome 
(IBS) and gastroesophageal reflux (GERD) in the December 2009 
rating decision.  However, there is no evidence that the 
Veteran disagreed with the December 2009 rating decision at 
this time.  Therefore, a remand pursuant to Manlincon v. 
West, 12, Vet. App. 238 (1999) is not required.    

A hearing at the Central Office was held on May 18, 2009 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the hearing is 
associated with the claims file.  




FINDING OF FACT

The Veteran has been diagnosed with PTSD that has been linked 
to a corroborated in-service stressor.


CONCLUSION OF LAW

Resolving the benefit of the doubt in favor of the Veteran, 
PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 
1111, 1131, 1153, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA is required to meet the notice and duty to assist 
provisions of 38 U.S.C.A.            §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326.  Without deciding whether these notice and 
development requirements have been satisfied in the present 
case, it is the Board's conclusion that the law does not 
preclude the Board from adjudicating the Veteran's claim.  
This is so because the Board is taking action favorable to 
the Veteran by granting service connection for PTSD.  Further 
discussion of the VCAA is not required.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).

LAW AND ANALYSIS

I.	PTSD

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the Veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 
Vet. App. 60, 66 (1993).

If a PTSD claim is based on claimed in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavior changes that 
may constitute credible evidence of the stressor include, but 
are not limited to: a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. VA will not deny a PTSD 
claim that is based on in-service personal assault without 
first advising the claimant that evidence from sources other 
than the Veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence.  This was done in the November 2003 letter.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. 38 
C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 
(1999), the United States Court of Appeals for Veterans 
Claims (the Court) held that special consideration must be 
given to claims for PTSD based on personal assault.  In 
particular, the Court held that the provisions in M21-1R, 
Part IV, Subpart ii, Section D, Chapter 17, (currently found 
in M21-1MR, Part III, Subpart iv, Chapter 4, Section H) which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and must be considered.  See also YR v. West, 11 Vet. App. 
393, 398-99 (1998).

Additionally, M21-1R, Part IV, Subpart ii, Section D, Chapter 
17 states that, in cases of sexual assault, development of 
alternate sources for information is critical. An extensive 
list of alternative sources competent to provide credible 
evidence that may support the conclusion that the event 
occurred is provided, to include medical records, military or 
civilian police reports, reports from crisis intervention 
centers, testimonial statements from confidants, and copies 
of personal diaries or journals. Id.  Also of particular 
pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) 
which state that behavior changes that occurred at the time 
of the incident may indicate the occurrence of an in-service 
stressor.  The Court in Patton stated that such changes in 
behavior should be examined and clinically interpreted to 
determine whether they constitute evidence of "(v)isits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment."

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is entitled to service connection for PTSD.  

Initially, the Board notes that the medical evidence of 
record includes several notations of PTSD.  Indeed, a 
February 2004 VA treatment record includes a positive PTSD 
screen.  Furthermore, the Veteran was afforded a VA 
examination in December 2003.  The examiner reviewed the 
claims file and discussed the Veteran's history.  The Veteran 
described her in-service stressors as will be described in 
detail below.  The examiner determined that the Veteran met 
the criteria for PTSD.  She experienced a traumatic event, 
which was reportedly being sexually harassed in the military.  
She reported current nightmares of this experience and 
reported at times avoiding groups of men.  The Veteran stated 
that she gets depressed and has anxiety attacks and did not 
socialize with friends.  The examiner also noted that the 
Veteran experienced increased somatic symptoms during her 
time in the military which began and got worse during and 
after her military experience.  On Axis I, the examiner 
listed non-combat PTSD.  The examiner further explained that 
it appeared that the Veteran's psychosocial functioning 
declined after her traumatic experience in the military.  

Thus, the remaining issue for service connection purposes is 
whether there is credible evidence that the claimed in-
service stressors actually occurred.

At the outset, the Board finds that the Veteran did not 
engage in combat with the enemy during active service and the 
Veteran did not assert that she did.  
The Veteran's duties as verified by service personnel records 
have not been recognized as combat-related.  In this regard, 
the Veteran's service records list her military occupational 
specialty (MOS) as light vehicle driver and heavy vehicle 
driver.  Furthermore, her service records did not show that 
she received any awards or decorations indicative of combat 
service, such a Bronze Star with V Device or Purple Heart.  
As such, the Board finds that the Veteran is not shown to 
have engaged in combat with the enemy, nor is there evidence 
that she was a POW.

Instead, the Veteran alleges that her PTSD is based on in-
service sexual assault and harassment.  Therefore, there must 
be credible evidence to corroborate the Veteran's alleged in-
service stressors.  In a November 2003 letter, she described 
several incidents that she has attributed to her current 
PTSD.  First, she stated that her sergeant would request her 
presence knowing that she was in the shower.  She said that 
she would have to report to his office in her robe and that 
he would just stare at her and then dismiss her.  Then he 
asked her "if he was to take her home with him what would 
she do?"  She responded that she did not know and that he 
would not be a drill sergeant anymore.  He then told her to 
get out of his office.  She also stated that in January or 
February 1981, she was punished for no apparent reason and 
told to stop running her mouth about the drill sergeant 
described above.  Third, in 1982, she stated that sergeants 
were supposed to wake you up by knocking on your door; 
however, she was told to get up only when she had on a long 
t-shirt.  In addition, during her May 16, 2009 hearing, she 
stated that she experienced sexual slurs from other sergeants 
and experienced inappropriate touching and groping.  She also 
explained that while in Germany, she went to the field and 
they separated the men from the women.  Her stomach was 
bothering her so she went to lay down because she was off 
duty.  She stated that someone grabbed her between her legs 
and stuck his finger in her.  She stated that when she got up 
there were a bunch of guys standing around and laughing at 
her.    

First, the Board has reviewed the service treatment records 
to determine whether the Veteran voiced any complaints 
regarding her alleged stressors.  The service treatment 
records are negative for any signs of personal assault and 
are negative for any complaints from the Veteran.  However, 
the Board does note that the service treatment records 
include numerous sick calls for various ailments, including 
asthma, which steadily progressed during her period of active 
service.  The December 2003 VA examiner specifically noted 
that, after reviewing the records, the Veteran had an 
increase in somatic complaints during service.  Such an 
increase in somatic complaints can be considered a sign of a 
behavioral change.  See Patton, supra.  

In addition, the Veteran has obtained several witnesses to 
corroborate her alleged in-service stressors.  The Veteran 
submitted a lay statement from G.T.  He reported that he was 
stationed in the 32nd Transportation Company the same time as 
the Veteran.  He stated that there were numerous counts of 
sexual harassment against females in a majority male company.  
The extent of harassment he was not aware of because his 
knowledge was of rumors and conversations.  In another letter 
dated in December 2009, G.T. further explained that the 
Veteran along with numerous other female soldiers at that 
time, mentioned to him and some of the other lower ranking 
soldiers that they were being harassed physically, 
emotionally, and mentally.  He stated that he did not witness 
any of the harassing, but through lengthy conversations with 
some of the female soldiers, there was something going on 
that was not up to the military standards and regulations.  
The Veteran submitted documentation showing that G.T. served 
with the Veteran in the 32nd transportation company during 
the same time period as the Veteran.  In addition, the 
Veteran's friend and serviceman, T.C., testified at the May 
18, 2009 hearing.  He stated that he served together with the 
Veteran in Germany and remained close friends.  He said that 
he recalled an incident that she had in Germany involving 
some sexual harassment.  T.C. stated that the Veteran told 
him that her supervisor was making sexual passes at her and 
he recommended that she make a complaint, but she was 
reluctant to do so.  T.C. also submitted a detailed statement 
dated in December 2009.  He explained that he met the Veteran 
in March 1983 in Germany.  He stated that he was assigned to 
the 503rd Engineering Company, 563rd Engineering Battalion, 
which was the same company in which the Veteran's husband was 
assigned.  He explained that he became good friends with the 
Veteran.  While stationed in Germany, the Veteran and T.C. 
talked about almost everything on a daily basis.  He stated 
that he recalled talking about a problem that the Veteran was 
experiencing at work which involved sexual harassment.  T.C. 
included documentation that he served with the 503rd Company, 
which was stationed in Germany during the same time the 
Veteran was stationed with the 32nd company in Germany.  In 
addition, the Veteran's social worker, J.J., testified during 
the May 18, 2009 hearing that the Veteran wrote her letters 
in 1983 or 1984 wherein she wrote about the on-going sexual 
harassment.  J.J. explained that she told the Veteran to get 
out of her unit.   

While the foregoing evidence does not corroborate specific 
details of the Veteran's alleged stressors, the Board finds 
that the evidence appears consistent with her assertions.  
Moreover, corroboration of every detail of a claimed stressor 
is not required.  See Pentecost v. Principi, 16 Vet. App.124 
(2002); Suozzi v. Brown, 10 Vet. App. App. 307, 311 (1997) 
(detailed corroboration of physical proximity to, or 
firsthand experience with, the alleged stressors is not 
required in order to establish that the stressors actually 
occurred).  The Board notes that there is nothing in the 
record that specifically contradicts the Veteran's account of 
events in service. Therefore, considered in the aggregate and 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the occurrence of an alleged in-service 
stressor is established.  38 C.F.R. § 3.304(f).  Accordingly, 
service connection for PTSD is warranted.  38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


